Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Royneberg et al. (US Patent No. 5,740,662, herein, Royneberg).
Regarding claim 1, Royneberg discloses a crop baling implement (10 – Fig. 1) comprising: 
a frame (13); 
a baling chamber (part of tractor 11) attached to the frame (via 14) and sized to form crop material into a bale (12) extending along a central longitudinal axis (24); 
wherein the bale includes a left side face, a right side face, a top face, a bottom face, a forward end face, and a rearward end face (See bale in Figs. 1-3); 
wherein each of the left side face, the right side face, the top face, and the bottom face extend along the central longitudinal axis, and wherein each of the forward end face and the rearward end face extend transverse to the central longitudinal axis (See bale in Figs. 1-3); and
a  transverse face wrap roller (20) coupled to the frame (via 21 and 23) and moveable in an endless loop along a path (“circular orbital path” – Col. 9, lns 2-9) surrounding the bale (See dotted line path in Fig. 1), wherein the transverse face wrap roller is operable to hold a roll of wrap material (“film dispenser reel” – Col. 8, ln 66) and wrap the forward end face and the rearward end face of the bale with the wrap material as the transverse face wrap roller moves in the endless loop along the path (Col. 8, ln 65-Col. 9, ln 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royneberg et al. (US Patent No. 5,740,662, herein, Royneberg) in view of Mauro (US Patent No. 5,768,862).
Regarding claim 2, Royneberg discloses the crop baling implement as recited above.
Royneberg does not expressly disclose a track forming a closed loop defining the path.
Mauro teaches a track (7) forming a closed loop defining the path (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the path of the crop bailing implement disclosed by Royneberg with a track forming a closed loop defining the path as taught by Mauro in order to further ensure that the transverse face wrapper roller remains on the path during operation.

Regarding claim 5, Royneberg in view of Mauro teaches the crop baling implement as recited above, further comprising a carriage (Mauro, 4) coupled to the track and supporting the transverse face wrap roller (Mauro, 5), wherein the carriage is moveable on the track (Mauro, Col. 2, lns 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the crop bailing implement disclosed by Royneberg with a carriage coupled to the track and supporting the transverse face wrap roller  wherein the carriage is moveable on the track as taught by Mauro in order to further ensure that the transverse face wrapper roller remains on the path during operation.

Regarding claim 19, Royneberg in view of Mauro teaches the crop baling implement as recited above, further comprising a trailer (Royneberg, 15) coupled to the frame and positioned to receive the bale directly from the baling chamber as the bale is ejected from the baling chamber (Royneberg, Col. 8, lns 18-22, Figs. 1-3), wherein the trailer defines a first position disposed rearward of the baling chamber for receiving the bale from the baling chamber (Royneberg, Col. 8, lns 23-26, Fig. 8) and a second position laterally offset to a side of the first position (Royneberg, Fig. 9), whereby the bale is positioned relative to the track so that the transverse face wrap roller encircles the bale when the bale is disposed in the second position of the trailer (Royneberg, Fig. 1).
Examiner interprets the bale to be positioned relative to the track so that the transverse face wrap roller encircles the bale when the bale is disposed in the second position of the trailer since, the transverse face wrap roller (20) disclosed by Royneberg encircles the bale when the bale is disposed in the second position of the trailer (Royneberg, Fig. 1).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royneberg et al. (US Patent No. 5,740,662, herein, Royneberg) in view of Desrochers et al. (US Pub. No. 2020/0000042 A1, herein, Desrochers).
Regarding claim 18, Royneberg discloses the crop baling implement as recited above.
Royneberg does not expressly disclose a longitudinal face wrap roller coupled to the frame and moveable in an endless loop encircling the bale as the bale is ejected from the baling chamber, wherein the longitudinal face wrap roller is operable to hold a roll of wrap material and wrap the left side face, the right side face, the top face, and the bottom face of the bale with the wrap material as the longitudinal face wrap roller moves in the endless loop around the bale.
Desrochers teaches a longitudinal face wrap roller (28 – Fig. 1) coupled to the frame (via 22) and moveable in an endless loop (48) encircling the bale as the bale (30A – Fig. 3B) is ejected from the baling chamber, wherein the longitudinal face wrap roller is operable to hold a roll of wrap material (62) and wrap the left side face, the right side face, the top face, and the bottom face of the bale with the wrap material as the longitudinal face wrap roller moves in the endless loop around the bale (See Fig. 3D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the crop bailing implement disclosed by Royneberg with a longitudinal face wrap roller coupled to the frame and moveable in an endless loop encircling the bale as the bale is ejected from the baling chamber, wherein the longitudinal face wrap roller is operable to hold a roll of wrap material and wrap the left side face, the right side face, the top face, and the bottom face of the bale with the wrap material as the longitudinal face wrap roller moves in the endless loop around the bale as taught by Desrochers in order to further ensure that the bale is completely wrapped on all sides. 



Allowable Subject Matter
Claim 20 is allowed.
Claims 3-4 and 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the track includes a pair of opposing longitudinal legs and a pair of opposing transverse legs, with each of the pair of longitudinal legs having a length that is greater than each of the pair of transverse legs; the pair of longitudinal legs extend along a longitudinal axis of the frame when the track is positioned in a deployed position for wrapping the forward end face and the rearward end face with the wrap material, and the pair of transverse legs extend transverse to the longitudinal axis of the frame when the track is positioned in the deployed position for wrapping the forward end face and the rearward end face with the wrap material
an arm attached to and moveable with the carriage, wherein the arm extends from the carriage inward toward an interior region of the closed loop of the track
a support beam including a first end pivotably attached to the frame for rotation about a first beam axis, and extending to a distal second end; a support structure attached to the second end of the support beam; a track attached to the support structure, the track including an endless loop defining a path; a rotational drive attached to the support structure, and including a crank rotatable about a rotation axis; an arm coupled to the crank, wherein the arm includes an elongated slot, and the crank includes a portion extending through and moveable within the elongated slot; a carriage attached to the arm and moveable on the track along the path, the carriage supporting a transverse face wrap roller, wherein the transverse face wrap roller is operable to hold a roll of wrap material and wrap the forward end face and the rearward end face of the bale with the wrap material as the carriage moves on the track in the endless loop along the path; and wherein the portion of the crank disposed within the elongated slot of the arm moves back and forth within the elongated slot as the carriage moves around the path, such that a distance between the transverse face wrap roller and the rotation axis is variable with movement of the carriage around the path
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 8, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731